Citation Nr: 1826006	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating for cervical strain in excess of 10 percent prior to February 13, 2017, and in excess of 20 percent thereafter. 

2.  Entitlement to a disability rating in excess of 30 percent for residuals, compression fracture T6 with thoracic spine fusion and arthritis. 

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left hip. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel
INTRODUCTION

The Veteran had active service in the United States Navy from September 1978 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2016, the Board remanded these claims for additional development.  Such development having been completed, and the issues are ready for disposition.  


FINDINGS OF FACT

1.  Prior to August 25, 2010, the Veteran's cervical strain disability was manifested by limitation of flexion of the cervical spine, at worst, to 40 degrees. 

2.  Resolving doubt in favor of the Veteran, from August 25, 2010, the Veteran's cervical strain was manifested by flexion limited to no more than 30 degrees during flare-ups, due to pain; the disability did not result in ankylosis, intervertebral disc syndrome, or neurological deficits at any point pertinent to the appeal. 

3.  Resolving doubt in favor of the Veteran, from December 2, 2008, the Veteran's thoracolumbar spine disability was manifested by flexion limited to no more than 30 degrees during flare-ups, due to pain; the disability did not result in ankylosis or intervertebral disc syndrome at any point pertinent to the appeal. 

4.  For the entire period on appeal, the Veteran's left hip arthritis was manifested by flexion limited to 60 degrees, at worst, injections in the hip joint every six months, pain and stiffness; limited standing and distance walking; intermittent use of a cane; without symptoms such as giving way, instability, weakness, incoordination or decrease speed of joint motion, dislocation, subluxation, locking, or effusion, or flare-ups.  
CONCLUSIONS OF LAW

1.  Prior to August 25, 2010, the criteria for a rating in excess of 10 percent for a cervical spine disability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5237, 5290 (2001, 2017).

2.  Resolving all doubt in favor of the Veteran, from August 25, 2010, the criteria for a 20 percent disability rating, but no higher, are met for the cervical spine disability.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5290 (2001, 2017).

3.  Resolving all doubt in favor of the Veteran, from December 2, 2008, the criteria for a 40 percent disability rating, but no higher, are met for residuals, compression fracture T6 with thoracic spine fusion and arthritis.  38 U.S.C. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003-5241, 5285, 5288, 5291 (2001, 2017).  

4.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left hip are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5019, 5251, 5252, 5253 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	a.  Spine ratings

In this case, the Veteran's service-connected cervical strain has been evaluated as 10 percent disabling prior to February 13, 2017, and 20 percent thereafter.  His service-connected thoracolumbar disability (residuals of fusion at T6) has been rated as 30 percent disabling for the entire period on appeal.  The Veteran filed a claim for an increased rating in June 2009 and asserts that both disabilities are more severe than the assigned ratings.

The Veteran's thoracolumbar and cervical spine disabilities have been in effect since May 1984 and have been rated under Diagnostic Codes 5290, 5285, and 5288, which are no longer in effect.  The disability ratings are protected as they were in effect for more than 20 years.  A protected rating cannot be reduced or eliminated absent a showing of fraud, which is not a concern here. 38 C.F.R. § 3.951. However, as the AOJ considered the current disability rating codes, and for the reasons explained below, such codes result in a greater benefit for the Veteran, the Board is herein changing the codes under which the disabilities are currently rated.  Such change does not obviate the protected rating. 

Under former Diagnostic Code 5290, a 30 percent disability rating is warranted for "severe" limitation of motion of the cervical spine.  A 20 percent disability rating is warranted for "moderate" limitation of motion of the cervical spine.  And a 10 percent disability rating is warranted for "slight" limitation of motion of the cervical spine. 

Under the former Diagnostic Code 5285, a 100 percent disability rating is warranted for vertebra fracture residuals with cord involvement, bedridden, or requiring long leg braces.  A 60 percent disability rating is warranted for residuals without cord involvement; abnormal mobility requiring neck brace (jury mast).  The regulation provides that all other residuals be rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001). 

Under the former Diagnostic Code 5288, a 30 percent disability rating is warranted for unfavorable ankylosis of the dorsal spine and a 20 percent disability rating is warranted for favorable ankylosis of the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2001).

Under the former Diagnostic Code 5291, a 10 percent disability rating is warranted for "severe" limitation of motion of the dorsal spine as well as "moderate" limitation of motion.  "Slight" limitation of motion is not compensable.   38 C.F.R. § 4.71a, Diagnostic Code 5291 (2001).

Since the original grants of service connection for cervical and thoracolumbar spine disabilities, VA twice revised the criteria for diagnosing and evaluating diseases and injuries of the spine set forth in 38 C.F.R. § 4.71a.  The first revision, effective September 23, 2002, amended the criteria for diagnosing and evaluating intervertebral disc syndrome under Diagnostic Code 5293.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA revised the criteria for evaluating general diseases and injuries of the spine. 68 Fed. Reg. 51,454  (Aug. 27, 2003).  This amendment to 38 C.F.R. § 4.71a, changed the diagnostic codes for spine disorders to 5235 through 5243.  In addition, spine disorders are now rated under the General Rating Formula for Diseases and Injuries of the Spine.  68 Fed. Reg. 51443 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spine contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  

The criteria also include the following provisions:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician. An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

	i.  Cervical Spine

Service connection for the cervical spine disability was granted in August 1994 and rated noncompensable under former Diagnostic Code 5290, effective in May 1984.  In an April 1999 rating decision, the AOJ increased the initial rating to 10 percent.  In June 2009, the Veteran claimed an increased rating.  The present appeal arises from the June 2009 claim. 

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that the Veteran is entitled to a 20 percent rating for the cervical strain, from August 25, 2010; however, a rating in excess of 10 percent prior to August 25, 2010 or in excess of 20 percent thereafter, is not warranted.

During the VA examination in August 2009, the Veteran had flexion to 40 degrees, full extension, right and left lateral flexion to 30 degrees, right and left later rotation to 45 degrees.  The examiner found that there was objective evidence of pain on motion but no objective evidence of pain following repetitive motion and no additional limitation after three repetitions.  The Board acknowledges that the examiner did not identify precisely where the Veteran's pain began on objective testing and thus, resolves doubt and interprets the examiner's conclusion that the Veteran had pain throughout the entire range of motion. 

The Veteran was provided with another examination in August 2010.  At that time, he reported that cervical pain occurred daily.  He also reported having flare-ups every two to three weeks, lasting one to two days each time.  The Veteran reported that he was unable to function during flare-ups.  He described his cervical spine pain during flare-ups as throbbing pain that was brought on by activity, of moderate severity, that lasted one to two days.  He also reported experiencing pain radiating to both hands that felt like a shock-like sensation. 

On objective examination, the August 2010 VA examiner noted that the Veteran had cervical spine flexion to 35 degrees, full extension, left and right lateral flexion to 25 degrees, left and right lateral rotation to 60 degrees.  The examiner noted that the Veteran's pain began at 30 degrees for flexion, 20 degrees for extension, 20 degrees for lateral flexion and 60 degrees for rotation.  The examiner noted that there was no change with repetitive testing. 

The Veteran was provided with another VA examination in February 2017.  At that time, he reported that his neck hurt constantly and that he had difficulty working overhead.  He reported that his job required overhead activities constantly.  He reported that he had difficulty sleeping at night due to the pain.  He reported that he had less range of motion and more pain.  He denied being diagnosed with cervical radiculopathy or having any signs or symptoms due to radiculopathy.  He reported taking multiple prescription pain medications.  He denied experiencing flare-ups. 

On objective examination, the February 2017 VA examiner noted flexion to 30 degrees, full extension, right left lateral flexion to 35 degrees, right and left lateral rotation to 60 degrees.  The examiner noted that the Veteran had functional loss described as decreased range of motion. The examiner also noted that the Veteran was not examined immediately after repeated use over time and that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repeated use over time.

Regarding the period prior to August 25, 2010, the Veteran had flexion to 40 degrees and a combined range of motion of 190 degrees.  See August 2009 VA examination.  These range of motion findings are consistent with the criteria for the currently-assigned 10 percent disability rating.  The Board acknowledges that there was objective evidence of pain on motion but emphasizes that even with pain, the Veteran's range of motion was not limited beyond the findings above.  VA and private treatment records do not indicate otherwise. 

Regarding the period from August 25, 2010, the Board resolves doubt and finds that the Veteran's statement that his flare-ups were so severe that he could not function to be an indication that his cervical spine disability worsened such that flexion was limited to 30 degrees.  Moreover, as the AOJ already granted an increased rating as of the February 2017 VA examination for similar symptoms, the Board finds that the Veteran is entitled to the rating as of the August 2010 VA examination - when the worsened symptoms were first reported.  

A rating in excess of 20 percent is not warranted at any point from August 25, 2010, however, as ankylosis has not been shown at any time.  See e.g. VA examination reports dated in August 2010 and February 2017.  VA and private treatment records do not indicate otherwise. 

The Board has considered the DeLuca provisions in reaching these conclusions. The Board acknowledges the Veteran's report that prior to the August 2010 VA examination, he had intermittent pain and stiffness that was dependent on activity level.  However, the Board notes that the Veteran also reported that his neck disability had been stable since the 2009 examination.  A higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the pain associated with the Veteran's neck motion is contemplated in the currently-assigned 10 percent rating prior to August 25, 2010.  In this regard, the Board notes that the Veteran has already been afforded disability ratings that reflect the limitation of motion with objective evidence of pain.  There is no indication that his motion would be more severely limited during a flare-up during this period.  

Further, with respect the period from August 25, 2010, a 20 percent disability rating is the highest rating possible for limitation of motion of the cervical spine.  As such, further consideration of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet.App. 202 (1995) is not required regarding this period.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Further, a higher rating is not warranted for IVDS as the VA examiners noted that there was no indication of IVDS.  See e.g. February 2017 VA examination report.  None of the VA treatment records indicate that there was any physician-ordered bedrest.  The Veteran does not report otherwise. 
  
Regarding neurological impairment, the Board finds separate ratings are not warranted.  In this regard, although the August 2010 VA examination report indicated symptoms radiating to the upper extremities, the same report also noted that the Veteran had a positive Tinel's sign for the right hand, which was suggestive of early carpal tunnel syndrome (CTS).  The examiner noted that such finding explained the decreased sensation in the right fingers.  Additionally, when the Veteran was examined again in February 2017, the examiner noted that the Veteran denied being diagnosed with cervical radiculopathy or having any signs or symptoms due to radiculopathy.  

Remaining VA and private treatment records, as well as examination reports, have not indicated radiculopathy.  Further, the treatment records do not indicate, and the Veteran has not reported, any other neurological symptoms associated with the cervical spine disability.  

	ii.  Thoracolumbar Spine

Service connection was initially granted for status post compression fracture T6 with fusion in the thoracic spine, in a September 1988 rating decision.  A 20 percent disability rating was assigned under former Diagnostic Codes 5285-5288.  In July 1997, the Board determined that the Veteran was entitled to 30 percent disability rating, which the AOJ implemented in August 1997.  In June 2009, the Veteran filed a claim for a higher rating.  The present claim arises from the June 2009 claim for a higher rating. 

The Board observes that the Veteran was provided with a VA compensation and pension examination in December 2008.  At that time, the Veteran reported experiencing flare-ups weekly that lasted for hours.  The Veteran reported that he was "100 percent disabled" during a flare-up.  He reported that he had lost approximately 4 weeks of work time over the past year due to his disability.  

On objective examination, the December 2008 VA clinician noted that the Veteran had thoracolumbar flexion to 55 degrees, with pain beginning at 40 degrees.  The examiner also noted that the Veteran did not have ankylosis of the thoracolumbar spine.  The examiner was not asked to, and did not render, a determination regarding limitation of flexion in terms of degrees, during a flare-up.  However, the examiner noted that the Veteran's spine condition had significant effects on the Veteran's occupation resulting in increased absenteeism. 

The Veteran was provided another VA compensation and pension examination in August 2009.  At that time, he reported that his mid-low back had worsened since the last examination.  He reported daily pain and stiffness.  He denied urinary incontinence, urgency, frequency, nocturia, fecal incontinence, erectile dysfunction, numbness, paresthesias, leg/foot weakness, falls, unsteadiness.  He also denied flare-ups of spinal conditions and incapacitating episodes.

On objective examination in August 2009, he had flexion to 60 degrees, extension from 0 to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, and left and right lateral rotation to 25 degrees.  The examiner found that there was objective evidence of pain on active range of motion but no evidence of pain following repetitive testing and no additional limitation of motion after repetitive testing.  

The Veteran was provided with another VA examination in August 2010.  At that time, he described low back pain that was severe, lasted 3-7 days, daily frequency, and sharp pain that radiated to both legs.  He also reported flare-ups every 2-3 weeks, lasting 1-2 days and that he was unable to function during flare-ups.  He also reported losing approximately two weeks' time from work in the prior year due to an inability to get out of bed.  He reported that his job duties included unloading a truck with fans every other week, working five 10-hour days, being on his feet for 8 hours, climbing ladders, and carrying boxes to customers' cars. 

On objective examination in August 2010, the examiner noted flexion to 60 degrees, extension from 0-20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  The examiner noted that objective evidence of pain started at 60 degrees of flexion, 20 degrees of extension, and 20 degrees of lateral flexion.  The examiner noted there was no change with repetition.  The examiner also noted that there was no ankylosis in the thoracolumbar spine. The examiner did not estimate in terms of degrees any loss of function during flare-ups.

The Veteran was examined once again in February 2017, at that time the Veteran reported that he had more pain and less range of motion.  He reported that he was in constant pain and denied flare-ups. 

On objective examination in February 2017, the Veteran had flexion to 50 degrees, extension from 0-10 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that the Veteran had functional loss demonstrated by decreased range of motion.  The examiner noted that the Veteran's pain was noted on examination and caused the functional loss (range of motion).  The examiner noted that there was no evidence of pain with weight-bearing, no tenderness, and that the Veteran was able to perform repetitive testing without loss of function or range of motion. 

The February 2017 VA examiner found that the Veteran had arthritis in the thoracic spine that was attributable to the residuals of the T6 fusion.  The AOJ granted service connection for the Veteran's arthritis in June 2017, effective in June 2009, and recharacterized the issue on appeal as indicated on the title page above. 

VA and private treatment records are consistent with the VA examination reports. 

In this case, the Veteran has been in receipt of a 30 percent disability rating for the residuals of the T6 fusion and arthritis for the entire period on appeal.  As discussed in the September 2009 rating decision, the 30 percent disability rating was continued even though the criteria under which the rating was assigned are no longer in effect.  The AOJ explained that under the old criteria, an evaluation of 30 percent is granted whenever there is unfavorable ankylosis of the dorsal spine.  A higher evaluation of 60 percent is not warranted unless a fractured vertebra without cord involvement results in abnormal mobility requiring a neck brace (jury mast). 
The AOJ noted that the rating criteria changed in September 2002 and again in September 2003.  The change in September 2002 directed the disability to be evaluated either on the total duration of incapacitating episodes over the past 12 months, or on chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation.  The AOJ also noted that if neither method resulted in a higher evaluation than that currently assigned, and there had been no demonstrable improvement in the condition since it was last evaluated, the current evaluation would be continued under the old criteria.  

As incapacitating episodes have not been shown at any time pertinent to the appeal, the criteria change in September 2002 is not applicable. 

Further, effective September 26, 2003, the criteria for evaluating spine conditions was changed again to the criteria discussed above.  Under that criteria, the next-higher 40 percent disability rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

For the reasons explained below, the Board finds that as of December 2, 2008, the date of the December 2008 VA compensation and pension examination, the Veteran's thoracolumbar spine disability met the requirements for a 40 percent disability rating, but no higher.

In this regard, the Board emphasizes the Veteran's report to the December 2008 VA examiner that he missed approximately 4 weeks of work due to his disability and that he felt "100 percent disabled" during flare-ups.  The Board also emphasizes the Veteran's report to the August 2010 VA examiner that during flare-ups, he was unable to function.  Unfortunately, neither the December 2008, nor the August 2010 VA examiner estimated, in terms of degrees, the Veteran's limitation of function during flare-ups.  The Board also notes that the February 2017 VA examiner was not able to offer an opinion in terms of degrees, as to the limitation of motion after repeated use over time.  The Board acknowledges that pain must actually cause limitation of function and finds that it does.  In this regard, places a high probative value on the Veteran's statements that during flare-ups, he is unable to function.  

The Board finds the Veteran's report that he could not function when he experienced flare-ups, and that he experienced severe pain on a regular basis, to be credible.  This is so, particularly in light of the fact that the Veteran's back pain required four separate prescription pain medications.  The Board resolves doubt and finds, in this case, that during a flare-up, the Veteran's flexion would be limited to at least 30 degrees, and that the Veteran's symptoms were consistent throughout the entire appeal period.  As such, the Board finds that the Veteran is entitled to a 40 percent disability rating for his thoracolumbar spine disability.  

Moreover, the Board finds that the appropriate date for the increased rating should be December 2, 2008, as this is the first indication that the Veteran's thoracolumbar spine disability increased in severity, and this date is during the one-year period prior to the date of the June 2009 claim.  See 38 C.F.R. § 3.400(o). 

A higher rating is not warranted at any point pertinent to the appeal as it would require ankylosis and the August 2010 and February 2017 VA examiners specifically noted that the Veteran did not have ankylosis. 

Further, a 40 percent disability rating is the highest rating possible for limitation of motion of the thoracolumbar spine.  As such, further consideration of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet.App. 202 (1995).  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has considered whether a higher rating is warranted for IVDS but finds that it is not as the August 2009, August 2010, and February 2017 VA examiners all noted that there was no indication of IVDS.  None of the VA or private treatment records indicate that there was any physician-ordered bedrest.  The Veteran does not report otherwise. 
  
Regarding neurological impairment, the Board finds separate ratings are not warranted.  In this regard, although the August 2010 VA examination report indicated symptoms radiating to the lower extremities, the symptoms were not specifically linked to the fusion at T6 or the Veteran's thoracolumbar spine arthritis.  Additionally, subsequent treatment records indicated that the Veteran did not have radicular symptoms.  The Veteran also denied radicular pain or other signs or symptoms due to radiculopathy, as well as any other neurologic abnormalities, during the February 2017 VA examination.  The records do not indicate, and the Veteran has not reported, any additional neurological symptoms associated with the thoracolumbar spine disabilities.  

The Board notes that the AOJ has already granted service connection for the Veteran's scar associated with the fusion surgery.  See January 2005 rating decision. 
	
	iii. Other considerations

In reaching all of these conclusions, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his disabilities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

	b.  Left Hip

Historically, service connection for degenerative joint disease of the left hip was granted in January 2005 and assigned a 10 percent disability rating effective in May 1994.  In January 2009, he filed a claim for an increased rating. 

The Veteran's left hip disability is currently rated under Diagnostic Code 5010 for arthritis.  As discussed above, In the absence of limitation of motion, a 10 percent rating is warranted for arthritis if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

Thigh extension limited to 5 degrees warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5251.  This is the highest assignable rating for limitation of the extension under DC 5251. 

Thigh flexion limited to 45 degrees warrants a 10 percent disability rating and limitation of thigh flexion to 30 degrees warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, DC 5252. 

Limitation of rotation of the thigh such that a toe-out of more than 15 degrees cannot be completed or limitation of adduction of the thigh such that the legs cannot be crossed warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5253. 

Limitation of abduction of the thigh beyond 10 degrees warrants a 20 percent rating. Id.

Standard range of hip motion is to 125 degrees of flexion and 45 degrees of abduction.  See 38 C.F.R. § 4.71, Plate II. 

In this case, the Veteran was afforded VA examinations in August 2009 and February 2013, regarding the left hip.  

During the August 2009 VA examination, the Veteran reported that his left hip had gotten worse over time.  He reported that he received injections in the hip joint every six months.  He also reported taking prescription pain medication and anti-inflammatory medications.  He reported pain and stiffness but denied giving way, instability, weakness, incoordination or decrease speed of joint motion.  He also denied having episodes of dislocation, subluxation, locking, or effusion.  He reported limitations in standing and walking.  Specifically, he reported that he could not stand for more than 15-30 minutes and was unable to walk more than 50 yards.  He also reported using a cane intermittently, but frequently.  He denied having any flare-ups.  

On objective examination, the August 2009 VA examiner noted that the Veteran had range of motion findings as follows, on both sides: flexion to 60 degrees, extension from 0-30 degrees, abduction from 0-35 degrees.  The examiner also noted that the Veteran was able to cross his left leg over the right leg and turn toes out more than 15 degrees.  The examiner noted that there was evidence of pain with active motion on the left but not on the right.  The examiner also noted that the Veteran did not have ankylosis.  A July 2009 X-ray of the left hip noted an impression of minimal degenerative changes.  The Veteran reported that he worked full time and that the left hip had no significant effect on his occupation. 

During the February 2017 VA examination, the Veteran reported that his hip condition was worse.  He reported difficulty standing for long periods of time, walking long distances, and weight-bearing long distances.  He reported taking prescription pain medications and that he used a cane for prolonged walking or weight-bearing.  He also reported being in constant pain.  He described his functional impairment as "less motion, more pain."

On objective examination in February 2017, the Veteran had left hip flexion to 110 degrees, extension to 20, abduction to 40, and adduction to 25 degrees.  Adduction was not so limited that he could not cross legs. The Veteran had external rotation to 50 degrees and internal rotation to 30 degrees.  The Veteran was able to perform repetitive testing without additional loss of range of motion.  The examiner determined that the Veteran's had functional loss demonstrated by limitation of motion. The examiner noted that the Veteran had no evidence of pain with weight-bearing, no pain on palpation, and no crepitus.  The examiner also noted that there was no ankylosis, leg length discrepancy, and no scars. 

In this case, the only diagnostic codes providing for a rating in excess of 10 percent for limitation of motion requires limitation of flexion to 30 degrees (DC 5252) or the inability to adduct the thigh beyond 10 degrees (DC 5252).  Throughout the entire period on appeal, flexion of the left hip was shown to be well beyond 30 degrees.  See e.g. August 2009 VA examination report which showed flexion to 60 degrees and February 2017 VA examination report showing flexion to 110 degrees.  Similarly, throughout the entire period on appeal, abduction of the thigh has not been limited beyond 10 degrees.  VA and private treatment records do not indicate that left hip range of motion was worse than that reported during the VA examinations.  As such, a rating in excess of 10 percent is not warranted for the left hip disability at any time pertinent to the appeal.  38 C.F.R. § 4.71a , DCs 5003, 5019, 5252, 5253.

The Board has considered the DeLuca provisions in reaching this conclusion. The Board acknowledges that the Veteran's reports that his left hip disability is painful and requires cortisone injections as well as prescription pain relievers.  See August 2009 VA examination.  However, a higher rating is not warranted unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  The Board finds that the pain associated with the Veteran's left hip is contemplated in the currently-assigned 10 percent rating.  In this regard, the Board notes that the Veteran has already been afforded a disability rating that reflects the limitation of motion with objective evidence of pain.  The Veteran denied experiencing flare-ups.  

In reaching this conclusion, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left hip disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disabilities on appeal have been more severe than the assigned disability ratings reflect.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disabilities on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.


ORDER

A rating in excess of 10 percent for cervical strain, prior to August 25, 2010, is denied. 

A rating of 20 percent for cervical strain from August 25, 2010, is granted subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 20 percent for cervical strain from August 25, 2010, is denied. 

A rating of 40 percent for residuals, compression fracture T6 with thoracic spine fusion and arthritis from December 2, 2008, is granted subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for degenerative joint disease of the left hip, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


